DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 9-11, 13-15, 20, 21 and 23-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner understands that currently cancelled claim 12 and its previously dependent claims were indicated allowable and that based on that indication, currently amended claims recite limitations similar to or identical to currently cancelled claim 12. After further search and consideration of the prior art, Examiner has identified an additional reference, Nagaraja et al. (US 2018/0249526), that discloses the amended elements of the claimed invention. This reference, in combination with previously relied upon references, disclose the claimed invention. Please see the following detailed rejections of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (See claims 23-25) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 9-11, 14, 15, 20, 21 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0097874), hereinafter referred to as ‘874, in view of Zhou et al. (US 2019/0245737), hereinafter referred to as ‘737, and further in view of Nagaraja et al. (US 2018/0249526).
Regarding claim 1, ‘874 discloses a UE (See Fig. 4, #406), comprising:
processing circuitry (See Fig. 4, #408); and
control circuitry coupled to the processing circuitry (See Fig. 4, #407-409), wherein the control circuitry is to detect, with at least one downlink reference signal (RS), a beam failure instance of a beam in at least one of a plurality of active bandwidth parts (BWPs) or component carriers (CCs) (one or more active bandwidth parts (BWPs); See [0298]) comprising the beam (The wireless device may measure one or more reference signals. The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery. The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]), at least one of the plurality of active BWPs or CCs associated with at least one downlink RS (The wireless device may measure one or more reference signals; See [0300]), and the processing circuitry is to cause the beam failure instance to be declared (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
‘874 fails to disclose the following limitations found in ‘737: a beam failure detection (BFD) counter (The MAC entity of the wireless device may set a beam failure detection counter (e.g., BFICOUNTER) to a first value (e.g., one) in response to receiving a first beam failure indication from the physical layer; See [0337]-[0338] of ‘737).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of ‘874 to include a BFD counter in order to reduce duration of a beam failure recovery and power consumption of the wireless device (See [0330] of ‘737).
‘874 in view of ‘737 fails to disclose the following limitations found in Nagaraja et al.: wherein the number of downlink RSs or a number of CORESETs does not exceed a predetermined amount, the amount based upon UE capabilities (Nagaraja et al., See [0079], UE monitors reference signals on the downlink to detect beam failure, UE is configured to support a maximum or predetermined number of reference signals radio link monitoring [RLM] configured via RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ‘874 in view of ‘737 to include the aforementioned teachings of Nagaraja et al. in order to perform reference signal monitoring for beam failure detection (Nagaraja et al., See [0079]).
Regarding claim 2, ‘737 discloses wherein the control circuitry is to increment the BFD counter associated with a BWP or CC each time a quality of an RS instance of the at least one RS associated with the BWP or CC falls below a predetermined threshold (‘737, Incrementing a counter when beam failure has been detected, wherein falling below the threshold indicates the failure; See [0337-0338]).
Regarding claim 5, ‘737 discloses wherein the control circuitry is to detect the beam failure instance when a quality of each of a predetermined number of instances of the downlink RS within the BFD period falls below a predetermined threshold (The physical layer may indicate one or more beam failure instance or one or more beam failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINK) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]).
Regarding claim 6, ‘737 discloses wherein the BFD counter associated with the at least one active BWP or CC is incremented each time an instance of the at least one downlink RS falls below the predetermined threshold (when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure detection counter (e.g., BFICOUNTER) (e.g., by one); See [0337M0338]), and the control circuitry is to detect the beam failure instance when the BFD counter meets or exceeds the predetermined number of instances (the BFR parameters may comprise at least one of: a first number (e.g., beamFailurelnstanceMaxCount) indicating a number of beam failure instances which may trigger a RA procedure for the BFR; See [0336]).
Regarding claim 7, ‘874 discloses wherein the predetermined number of downlink RS instances is fixed, is to be configured by signaling from a layer above the MAC or PHY layer, or is determined by a user equipment (a one or more RRC messages comprising configuration parameters of a downlink beam failure recovery procedure.; See [0300]).
Regarding claim 9, ‘874 discloses wherein the control circuitry is to initiate a beam failure recovery process on the at least one active BWP or CC upon beam failure instance detection (The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery; See [0300]).
Regarding claim 10, ‘874 discloses wherein the control circuitry is to maintain an independent beam failure detection process and beam failure recovery process for each of the plurality of active BWPs or CCs (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
Regarding claim 11, ‘874 discloses wherein the processing circuitry is to declare the beam failure instance when the beam failure instance is detected in all or a subset of the plurality of active BWPs or CCs comprising the beam (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
Regarding claim 14, ‘874 discloses one or more non-transitory computer-readable media (CRM) (See Fig. 4, #409 and [0372]) comprising instructions that, when executed by one or more processors of a UE (See Fig. 4, #406)
detect, with at least one downlink reference signal (RS), a beam failure instance of a beam in at least one of a plurality of active bandwidth parts (BWPs) or component carriers (CCs) (one or more active bandwidth parts (BWPs); See [0298]) comprising the beam (The wireless device may measure one or more reference signals. The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery. The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]), at least one of the plurality of active BWPs or CCs associated with at least one downlink RS (The wireless device may measure one or more reference signals; See [0300]), and
report the beam failure instance (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
‘874 fails to disclose the following limitations found in ‘737: a beam failure detection (BFD) counter (The MAC entity of the wireless device may set a beam failure detection counter (e.g., BFICOUNTER) to a first value (e.g., one) in response to receiving a first beam failure indication from the physical layer; See [0337]-[0338] of ‘737).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of ‘874 to include a BFD counter in order to reduce duration of a beam failure recovery and power consumption of the wireless device (See [0330] of ‘737).
‘874 in view of ‘737 fails to disclose the following limitations found in Nagaraja et al.: wherein the number of downlink RSs or a number of CORESETs does not exceed a (Nagaraja et al., See [0079], UE monitors reference signals on the downlink to detect beam failure, UE is configured to support a maximum or predetermined number of reference signals radio link monitoring [RLM] configured via RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ‘874 in view of ‘737 to include the aforementioned teachings of Nagaraja et al. in order to perform reference signal monitoring for beam failure detection (Nagaraja et al., See [0079]).
Regarding claim 15, ‘874 discloses wherein the instructions are to further cause the one or more processors to initiate a beam failure recovery process upon reporting of the beam failure instance (The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery; See [0300]).
Regarding claim 20, ‘737 discloses wherein the control circuitry is to reset the BFD counter when either no beam failure instance is detected within the BFD period, or a user equipment declares a radio link failure (incrementing a counter when beam failure has been detected, wherein falling below the threshold indicates the failure; See [0337-0338]).
Regarding claim 21, ‘737 discloses wherein the control circuitry is to maintain a BFD counter and beam failure recovery (BFR) timer for each BWP or CC (See [0338]) and beam failure recovery (BFR) timer for each BWP or CC (See [0342]]).
Regarding claim 27, ‘737 discloses wherein the BFD counter associated with a BWP or CC is incremented each time a quality of an RS instance of the at least one RS associated with the BWP or CC falls below a predetermined threshold (‘737, Incrementing a counter when beam failure has been detected, wherein falling below the threshold indicates the failure; See [0337-0338]).
Regarding claim 28, 737 wherein a first RS instance of the at least one downlink RS and a second RS instance of the at least one downlink RS define a RS periodicity (the periodicity of the indication may be a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs; See [0337]) and wherein the control circuitry is to detect the beam failure instance based upon a quality of an instance of the at least one downlink RS that falls within a BFD period that is equal to or greater than the RS periodicity (The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINR) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]).
Regarding claim 29, 737 wherein a first RS instance of the at least one downlink RS and a second RS instance of the at least one downlink RS define a RS periodicity (the periodicity of the indication may be a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs; See [0337]) and wherein the control circuitry is to detect the beam failure instance based upon a quality of an instance of the at least one downlink RS that falls within a BFD period that is equal to or greater than the RS periodicity (The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINR) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]).
Regarding claim 30, 737 wherein a first RS instance of the at least one downlink RS and a second RS instance of the at least one downlink RS define a RS periodicity (the periodicity of the indication may be a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs; See [0337]) and wherein the control circuitry is to detect the beam failure instance based upon a quality of an instance of the at least one downlink RS that falls within a BFD period that is equal to or greater than the RS periodicity (The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINR) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘874 in view of ‘737 in view of Nagaraja et al. as applied to claim 1 above, and further in view of Guo et al. (US 2019/0190582).
Regarding claim 13, ‘874 in view of ‘737 in view of Nagaraja et al. discloses the claimed invention above but does specifically disclose the following limitations found in Guo et al: wherein at least one of the number of CORESETs includes a search space set for monitoring a PDCCH following transmission of a beam failure recovery request (Guo et al., UE monitors PDDCH in search space configured with control resource set configured by higher layer parameter Beam-failure-Recovery-Response-CORESET, See [0369]-[0370], [0385]-[0386] and [0391]), and the at least one of the number of CORESETs may be associated with one of the plurality of active BWPs or CCs (Guo et al., multiple control resource sets configured in one BWP, See [0397]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ‘874 in view of ‘737 in view of Nagaraja et al. with the aforementioned teachings of Guo et al. in order to reduce complexity (Guo et al., See [0370]).

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘874 in view of Nagaraja et al.
Regarding claim 23, ‘874 discloses a UE (See Fig. 4, #406), comprising:
Detection means (See Fig. 4, #407-409) for detecting individual beam failure instances based on multiple downlink reference signals (RSs) with one or more active bandwidth parts (BWPs) or component carriers (CCs) (one or more active bandwidth parts (BWPs); See [0298]) comprising the beam (The wireless device may measure one or more reference signals. The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery. The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]; The wireless device may measure one or more reference signals; See [0300]), 
Reporting means for reporting the individual beam failure instances (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]). 
‘874 fails to disclose the following limitations found in Nagaraja et al.: wherein the number of downlink RSs or a number of CORESETs does not exceed a predetermined amount, the amount based upon UE capabilities (Nagaraja et al., See [0079], UE monitors reference signals on the downlink to detect beam failure, UE is configured to support a maximum or predetermined number of reference signals radio link monitoring [RLM] configured via RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘874 to include the aforementioned teachings of Nagaraja et al. in order to perform reference signal monitoring for beam failure detection (Nagaraja et al., See [0079]).
Regarding claim 24, ‘874 discloses repair means for initiating a beam failure recovery process upon detection, by the detection means of an individual beam failure instance (The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery; See [0300]).
Regarding claim 25, ‘874 discloses wherein the detection means is to generate a plurality of beam failure detection reference signals for each of the one or more active BWPs or CCs (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
Regarding claim 26, ‘874 discloses wherein the processing circuitry is configured to: report the declared beam failure instance (The wireless device 2701 may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals.; See [0300]); and initiate a beam failure recovery process upon reporting of the beam failure instance (The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery. The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals. The base station may transmit, a DCI that may indicate the beam used for PDCCH and/or PDSCH transmission, for example, after receiving the PRACH or in response to the PRACH, for the beam failure recovery; See [0300]).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 17, the prior art does not teach or adequately suggest the claimed invention for reasons set forth in the previous office action dated September 17, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
February 18, 2021